Determination of respondent Industrial Board of Appeals, dated September 19, 1994, which affirmed a determination of respondent Commissioner of Labor holding petitioner personally liable for the unpaid wages of two employees and imposing civil penalties, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Fern Fisher-Brandveen, J.], entered on or about April 25,1995) is dismissed, without costs.
Petitioner’s personal liability for the unpaid wages in issue is supported by substantial evidence, including the testimony of two investigators from the Department of Labor and documentary evidence showing, inter alia, that the store out of which petitioner operated his business had paid unemployment insurance taxes under the name of Blockbuster Discount Center, Inc.; that both a State employer ID number and a Federal employer ID number had been assigned to an entity by that name and located at the store’s address, and that no entity by that name had been registered with the Secretary of State. Petitioner’s claim that he mistakenly paid unemployment insurance under the name "Blockbuster Discount Center, *481Inc.” instead of "Blockbuster Variety Center, Inc.”, which was registered with the Secretary of State, and that he always held himself out as doing business in corporate form, raised issues of credibility that are not for the Court to resolve. Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.